McClellan, J.,
concurs in the foregoing opinion in its entirety. Other members of the court express their opinions as to the principle announced in paragraph 2 of the opinion, as indicated by Brickell, C. J.
BRICKELL, C. J.
“It is a cardinal rule in the law of evidence, that facts and circumstances, which, if proved, are incapable of affording a just, reasonable inference or presumption in relation to a material fact involved in the issue on which the jury are to pass, are irrelevant and inadmissible. Testimony to be admissible must relate to and be connected with the transaction it is intended to elucidate, and the connection with it must not be remote, or a forced, strained, or mere conjectural conclusion. It must have a reasonable tendency to prove or disprove a material fact in issue. Of itself, it may not be full proof or disproof; it may be but a single fact or a collection of facts, or a single link in a chain of circumstances, or it may be merely corroborative. When it is without either of these properties; when it is of remote and collateral facts, from which no fair and reasonable inference can be drawn, it is juadmissible, since, as is said by Starkie, it is ‘at least useless, and may be mischievous, and may tend to distract the attention of the jury, and frequently to prejudice and mislead them.’ — Governor v. Campbell, 17 Ala. 566; Seals v. Edmondson, 71 Ala. 509; State v. Wisdom, 8 Port. 511.” — Karr v. State, 106 Ala. 1, 7.
Again, it has been said: “In the course of trials by jury, a grave duty resting on the court, not infrequently attended with much difficulty, is to guard against the *133introduction of irrelevant evidence. Such evidence is hut seldom harmless; if admitted, it often necessitates widening the scope of inquiry, directing it to facts and circumstances -which, if found; ought not to exert an influence in the determination of the issues; may surprise and oppress the party against whom it is introduced, who cannot be presumed to be prepared to meet other than material, relevant evidence; prolongs trials injuriously, and has the effect, or tendency, to mislead the jury directing their attention from the evidence on which the verdict ought to be based. The test of the relevancy of evidence, it is said by Wharton, is, whether it ‘conduces to the proof of a pertinent hypothesis; a pertinent hypothesis being one, which, if sustained, would logically influence the issue.’ — -1 Whart. Ev., §20.”— Whitaker v. Bta.te, 106 Ala. 30.
My own opinion is, that the evidence that Smith Bros, had refused to make further advances to the defendant, without additional security, and that afterwards upon the uttering to them of the mortgage alleged to be ,forged, they made such advances, was irrelevant and should have been excluded. It had no tendency to establish the material fact upon which the guilt of the defendant depended — it related to remote and collateral facts from which no fair and reasonable inference could be drawn, was mischievous, tending to distract the attention of the jury from the real issue, and to prejudice and mislead them.
My brothers, Coleman and Head, are of opinion, the evidence may be admissible to show the relations and course of dealing between the defendant and Smith, but do not concur in the opinion of our brother Haralson, that it was admissible for the purpose of showing a motive on the part of the defendant to forge, or utter the mortgage knowing it to have been forged. As well ¡could it be said that to prove larceny, or any kindred offense, it would be permissible to give evidence that the pecuniary necessities, or the poverty of the accused, generated a motive for the commission of the offense, in all other respects there is concurrence in the opinion of our brother Haralson.